Citation Nr: 1828559	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  14-40 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUE

Entitlement to a higher (compensable) initial disability rating for the 
service-connected bilateral hearing loss from August 20, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant, had active service from October 1970 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the RO in San Diego, California, which granted service connection for bilateral hearing loss and assigned a noncompensable 
(0 percent) initial disability rating, effective August 20, 2012 (date of claim for service connection).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Initial Rating for Bilateral Hearing Loss

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  A November 2014 statement reflects that the Veteran indicated receiving treatment for the service-connected bilateral hearing loss from the Oceanside, California VA Clinic.  The Veteran also wrote that the Oceanside, California VA Clinic had issued hearing aids.  See November 2014 statement.  To date, VA has not obtained these records.  On remand the AOJ should attempt to obtain any outstanding treatment records, to include treatment records from the Oceanside, California VA Clinic.  


Hearing Loss Examination 

The Veteran last received a VA audiometric examination in November 2012.  Since that time the Veteran has submitted lay evidence indicating that the hearing loss disability has either worsened since the last examination or was not accurately recorded at the time of examination.  For this reason, the Board will remand to obtain new VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records not already of record, to include hearing loss treatment records from the Oceanside, California VA Clinic, and any other VA facilities at which the Veteran has received treatment.  If no such records are available, that fact should be noted for the record.

2.  Schedule a VA audiometric examination to assist in determining the current severity of the service-connected bilateral hearing loss.  

3.  After completing all indicated development, the AOJ
should readjudicate the hearing loss initial rating issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (2012).





_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




